DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 06/01/2021 is acknowledged.  The traversal is on the ground(s) that the prior art of Geiger is directed toward composite molding rather than consolidation.  This is not found persuasive because while Geiger is directed toward composite molding of consolidated composite materials, Geiger explicitly discloses that the same techniques are used for consolidation and one of skill in the art would recognize the feasibility of using the stations of Geiger to perform consolidation. Further, Baumgartner discloses a method of consolidation which utilizes the same processes simply without the individual stations (see rejection of claim 1 below).
The requirement is still deemed proper and is therefore made FINAL.
Claim 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2021.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search, the prior art regarded as nearest the claimed invention to Baumgartner. Baumgartner discloses a method for consolidating a fiber composite structure. Baumgartner further discloses providing a negative pressure inside the tool, heating the structure, pressing the structure, cooling the structure, and removing the consolidated fiber composite. Geiger teaches the use of separate areas for different processing stages. Baumgartner and the prior art fail to disclose that the cover is released from the at least one holding element as soon as a negative pressure is built in the gap between the base and the cover. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, and 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-13 as depending from indefinite claim 1.

Regarding claims 2 and 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the limitation “characterized in that the heating…is carried out by electromagnetic radiation before, concurrently with, or after compressing the fiber composite .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (DE102014004053) in view of Geiger (WO8910253 – previously of record).

In reference to claims 1, 2, 3, and 12:

arranging the fiber composite structure between a plate-shaped base and a plate-shaped cover, the cover being sealed with respect to the base by a sealing element so as to be displaceable in relation to the base (para 0028, Fig. 2),
generating a negative pressure in the interstice between the base and the cover so that the ambient pressure pushes the cover against the base, and the fiber composite structure is clamped between the cover and the base (para 0008);
heating the fiber composite structure by electromagnetic radiation preferably  at least into the range of the melting temperature of the at least one thermoplastic and/or thermoelastic polymer (para 0009);
cooling the fiber composite structure (para 0030, not explicit but in order to remove the structure without further deformation the structure must be cooled); and
removing the consolidated fiber composite structure from the base (para 0030).
Baumgartner does not disclose wherein the fiber composite structure is loaded in a loading/unloading station of a conveying device, the heating is done in a heating station of the conveying device, the cooling is done in a cooling station of the conveying device, or the alternative of removing the base onto which the consolidated fiber composite structure has been placed from the conveyor device (claim 1), feeding the composite structure to a press (claim 2), characterized in that, after the fiber composite structure has been arranged on the base the cover is held above the conveying device by holding elements and moved toward the base (claim 3), or characterized in that the conveying device is designed to be rotatable (claim 12). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

In reference to claim 8:
In addition to the discussion of claim 1, above, modified Baumgartner does not disclose characterized in that the surface cooling system is designed as a cooling table. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Cremens teaches an apparatus for consolidation of composite laminates using separate stages (abstract; Fig. 2). Cremens further teaches the use of a cooling table on which the frame and heated composite 
Modified Baumgartner does not explicitly teach which can lift the arrangement composed of the base, cover and fiber composite structure placed therebetween out of the conveying device and supply it to further surface cooling via the cover. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. sliding or lifting between stations, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 10:
In addition to the discussion of claim 1, above, modified Baumgartner does not explicitly teach characterized in that the fiber composite structure is cooled in the cooling station to a temperature below 150° C., preferably below 120° C., particularly preferably below 100° C . However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). As applied to the instant application, Baumgartner teaches cooling the composite structure (see claim 1, above), it would have been obvious to a person having ordinary skill in the art.to discover an optimal temperature by routine experimentation.

In reference to claim 11:
In addition to the discussion of claim 1, above, Baumgartner further discloses  characterized in that the heating of the fiber composite structure is carried out by electromagnetic radiation before, concurrently with, or after compressing the fiber composite structure between the cover and the base.

In reference to claim 13:
In addition to the discussion of claim 1, above, Baumgartner further discloses characterized in that the cover and/or the base are designed as or comprise a glass panel (para 0026).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner and Geiger as applied to claim 1, above, and further in view of Villiere (A Heat Flux Sensor to Monitor Composite Manufacturing Processes).
In addition to the discussion of claim 1, above, modified Baumgartner does not teach characterized in that an identification of bubble formation is carried out during the compression of the fiber composite structure. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Villiere teaches monitoring consolidation using heat sensors (abstract). Villiere further discloses utilizing thermal analysis to determine saturation, and therefore void content wherein the voids are detected by cold areas (applies to claim 6)(page 539 last paragraph - page 541 paragraph 1).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, Geiger, and Villiere as applied to claim 5, above, and further in view of Valdyanathan (US20030044593).
In addition to the discussion of claim 5, modified Baumgartner does not teach characterized in that the identification of bubble formation takes place by detecting the temperature distribution in the fiber composite structure by a thermographic camera. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Valdyanathan teaches the use of a thermal imaging camera to monitor the temperature of laminate surface during consolidation (para 0071). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Baumgartner with the thermographic camera of Valdyanathan because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the temperature is monitored via a thermal camera known in the art for performing the intended function.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner and Geiger as applied to claim1, above, and further in view of Cremens (US5039371).

In reference to claim 7:
In addition to the discussion of claim 1, above, modified Baumgartner does not disclose the cooling system or specifically characterized in that the cooling in the cooling station is carried out by way of a self-contained surface cooling system, in particular a cooling table , the surface cooling system being in contact with the base and/or with the cover. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Cremens teaches an apparatus for consolidation of composite laminates using separate stages (abstract; Fig. 2). Cremens further teaches the use of a cooling table on which the frame and heated composite structure is placed (col 4 ln 49-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Baumgartner with the cooling table of Cremens because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the assembly is cooled by a mechanism recognized in the art as capable of the intended use.

In reference to claim 9:
In addition to the discussion of claim 1, above, modified Baumgartner does not explicitly disclose characterized in that the fiber composite structure is cooled in the cooling station to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742